DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 13, 2021 is being considered by the examiner.

Claim Objections
Claim 9 objected to because of the following informalities: “a prosthetic implant according to claim 1” should read “the prosthetic implant according to claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “in particular as a trabecular structure” in lines 3-4 . The use of the phrase “in particular” creates ambiguity on what is being claimed. It is unclear whether the applicant is positively claiming a trabecular structure. Therefore, the scope of the claim is indefinite. 

Claim 2 recites the limitation “preferably of 2 mm” in line 2. The use of the word “preferably” creates ambiguity on what is being claimed. It is unclear whether the applicant is positively claiming the diameter size of 2 mm. Therefore, the scope of the claim is indefinite. 

Claim 3 recites the limitation “preferably by Electron Beam Melting (EBM) or Direct Metal Laser Melting (DMLS)” in lines 3-4. The use of the word “preferably” creates ambiguity on what is being claimed. It is unclear whether the applicant is positively claiming the manufacturing techniques. Therefore, the scope of the claim is indefinite.

Claim 4 recites the limitation “in particular an alloy comprising Titanium, Aluminum, and Vanadium” in line 3. The use of the phrase “in particular” creates ambiguity on what is being claimed. It is unclear whether the applicant is positively claiming the alloy. Therefore, the scope of the claim is indefinite.

Claim 5 recites the limitation “at least one inlet section of the ducts” in line 7. It unclear whether the limitation is included in the plurality of ducts previously established in claim 1. Therefore, the scope of the claim is indefinite. 

Claim 7 recites the limitation “with at least one outlet section” in line 4. It is unclear whether the limitation is included in the at least one outlet section previously established in claim 1. Therefore, the scope of the claim is indefinite. 

Claim 8 recites the limitation “preferably completely, incorporated in the structure of the lightening portions” in line 2. The use of the word “preferably” creates ambiguity on what is being claimed. It is unclear whether the applicant is positively claiming the ducts being completely incorporated in the lightening portions. Therefore, the scope of the claim is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Present claims 1 and 9 are currently drawn to an apparatus, which include recited limitations that define functionality and/or operation of the claimed apparatus.  The references applied in the prior art rejections below teach the claimed structural elements, and these taught elements are capable of performing the recited functions of the apparatus claims.
	A claimed apparatus must be distinguished from the prior art apparatus on the basis of structure. Therefore, the patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Marketing Int'l., Inc. v. Coolsavings.com Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959); In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468, 15 USPQ2d 1525 (Fed. Cir. 1990))
	The United States Court of Appeals for the Federal Circuit stated in In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997): A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212 (CCPA 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court [the United States Court of Customs and Patent Appeals] stated in Swinehart, 439 F.2d at 213:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.
The “reason to believe” enunciated in Schreiber can be supported by showing similarities between the claimed structure for performing the recited function and the prior art apparatus structure. Schreiber, 128 F.3d at 1477-78; see also In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (“Where . . . the claimed and prior art products are identical or substantially identical, or . . . , the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.”).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 
705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).Courts have interpreted functional language in an apparatus claim as requiring that the apparatus possess the capability of performing the recited function. Intel Corp. v. U.S. Int'l Trade Comm'n, 946 F.2d 821, 832 (Fed. Cir. 1991) However, no recognition of such capability in the prior art is required. Schering Corp. v. Geneva Pharmaceuticals, Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003); In re Cruciferous Sprout Litig., 301 F.3d 1343, 1349 (Fed. Cir. 2002).


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grassmann et al. (WO 2012/028182 A1), hereinafter Grassmann.

Regarding claim 1, Grassmann discloses a prosthetic implant shaped as a portion of a human skeletal structure (Figs. 1-2) and comprising: a contact and delivery portion shaped as a porous structure (Fig. 2 – porous coating 6) suitable for receiving a medical substance and configured to be arranged in contact with a patient's bone during an operating configuration of the prosthetic implant; and - a support portion (Fig. 2 – tibial tray 1 (comprised of platform-like tray 2, superior surface 3, inferior surface 4, and inferiorly extending tibial stem 5)), coupled to the contact and delivery portion (Fig. 2 – porous coating 6), comprising a plurality of ducts (Fig. 2 – capillary channels 8 and channels 7), each having at least one inlet section (Fig. 2 – port 10), made in an operative part of the prosthetic implant that can be accessed from the outside by the surgeon in the operating configuration (Page 9 lines 7-8 – port 10 is accessible to surgeon during operation), and at least one outlet section which opens into the contact and delivery portion (Fig. 2 – apertures 9 are located in porous coating 6 and connected to channels 7 and 8); said contact and delivery portion being configured to deliver said medical substance evenly onto said bone when said medical substance is injected through at least one duct of said plurality of ducts during the operating configuration.
Regarding the claim’s recitation that the instant invention is suitable for receiving a medical substance and configured to be arranged in contact with a patient's bone during an operating configuration of the prosthetic implant and said contact and delivery portion being configured to deliver said medical substance evenly onto said bone when said medical substance is injected through at least one duct of said plurality of ducts during the operating configuration, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of Grassmann discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Regarding claim 2, Grassmann discloses the prosthetic implant according to claim 1, wherein said ducts have a diameter between 0.5 mm and 4.5 mm (Page 6 lines 14-16 – apertures and channels can be sized based off of the needs for the implant).

Regarding claim 3, Grassmann discloses the prosthetic implant according to claim 1, wherein said contact and delivery portion (Fig. 2 – porous coating 6) and said support portion (Fig. 2 – tibial tray 1) are made in one piece by using an additive manufacturing technique, preferably by Electron Beam Melting (EBM) or Direct Metal Laser Melting (DMLS). 
The applicant is advised that this is a product-by-process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the contact and delivery portion and support portion from prosthetic implant of Grassmann since all the structural limitations of the claim appear to be met. (See MPEP § 2113). 

Regarding claim 4, Grassmann discloses the prosthetic implant according to claim 1, wherein said prosthetic implant is made of an alloy that can be selected from: - a titanium alloy, in particular an alloy comprising Titanium, Aluminum and Vanadium according to the formula Ti6AI4V; - an alloy comprising Cobalt, Chromium and Molybdenum (Page 12 lines 33-35 – implant can be made of titanium alloy or cobalt chrome alloy).

Regarding claim 9, Grassmann discloses a kit for delivering a medical substance to an area of contact between a prosthetic implant and a bone of a skeletal structure of a patient, comprising: - a prosthetic implant according to claim 1 (Figs. 1-2), which can be installed in contact with a bone of a patient during an operating configuration; at least one injection device containing a medical substance (Page 15 lines 4-6 – surgeon injects prosthetic with therapeutic fluent material intra-operatively. One of ordinary skill in the art would have known that by including a kit with an injection device would allow for easier installation) suitable to be injected through at least one duct of said plurality of ducts during the operating configuration.
Regarding the claim’s recitation that the instant invention is be installed in contact with a bone of a patient during an operating configuration and suitable to be injected through at least one duct of said plurality of ducts during the operating configuration, the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the apparatus of Grassmann discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grassmann in view of Weiping (US Pub. No 11,291,550 B2).

Regarding claim 5, Grassmann discloses the prosthetic implant according to claim 1 but does not disclose a prosthetic implant, made in the form of a cup wherein: - said contact and delivery portion defines an external hemispherical shell of said cup suitable for engaging an acetabulum of the patient during the operating configuration, - said support portion defines an internal hemispherical shell internally coupled to the external hemispherical shell and having a bottom surface shaped like a circular crown defining said operative part of the prosthetic implant that can be accessed from the outside by the surgeon, on which at least one inlet section of the ducts is arranged. 
However, Weiping teaches a prosthetic implant, made in the form of a cup (Fig. 1 depicts prosthetic implant being in the shape of a cup) wherein: - said contact and delivery portion defines an external hemispherical shell of said cup suitable for engaging an acetabulum of the patient during the operating configuration (Fig. 1 – outer cup 10 ; Paragraph 0037 – outer cup 10 is covered by bone bed of hip when installed), said support portion defines an internal hemispherical shell (Fig. 1 – inner liner 20) internally coupled to the external hemispherical shell (Paragraph 0038 – clamping protrusion 22 is used to mutually lock the lining 20 and the outer cup 10 together) and having a bottom surface shaped like a circular crown defining said operative part of the prosthetic implant (Fig. 4 – inner liner 20 has an end face 27) that can be accessed from the outside by the surgeon, on which at least one inlet section of the ducts is arranged (Fig. 4 – inner liner 20 has an end face 27 with inlet 26 to passages 7 and 8. Inlet 26 is able to be accessed by surgeon when installed in the acetabulum of the hip bone).
Grassmann and Weiping are both considered to be analogous to the claimed invention because they both disclose a prosthetic implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the prosthetic implant of Grassmann with the teachings of Weiping for the purpose of allowing the two pieces to be formed from different materials which is favorable for meeting a fixing effect between the outer cup and a skeleton of a patient (Paragraph 0047).

Regarding claim 6, Grassmann in view of Weiping discloses the prosthetic implant according to claim 5 but does not disclose a prosthetic implant wherein said internal hemispherical shell comprises a containment wall shaped to contain the medical substance when it is injected during the operating configuration, and at least one lightening portion facing said external hemispherical shell so that it is interposed between said external hemispherical shell and said containment wall, said at least one lightening portion having a structure provided with a plurality of interconnected cavities, said plurality of ducts being at least partially embedded in said structure. However, Weiping teaches a prosthetic implant wherein said internal hemispherical shell (Fig. 1 – inner liner 20) comprises a containment wall shaped to contain the medical substance when it is injected during the operating configuration (See Fig. 1 below), and at least one lightening portion (See Fig. 1 below) facing said external hemispherical shell (Fig. 1 depicts lightening portion extending to external hemispherical shell) so that it is interposed between said external hemispherical shell and said containment wall (Fig. 1 shows lightening portion interposed between outer shell 10 and inner liner 20), said at least one lightening portion having a structure provided with a plurality of interconnected cavities (Paragraph 0036 – inner lining 20 can be made of a material that makes a porous polymer structure (pores can be interconnected depending on the material used) fulfilling the limitation of interconnected cavities), said plurality of ducts being at least partially embedded in said structure (Fig 1 depicts passages 21 embedded in the lightening portion).
Grassmann and Weiping are both considered to be analogous to the claimed invention because they both disclose a prosthetic implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prosthetic implant of Grassmann with the teachings of Weiping for the purpose of facilitating storage and delivery of the synovial fluid of the joint (Paragraph 0036).

    PNG
    media_image1.png
    675
    650
    media_image1.png
    Greyscale


Regarding claim 8, Grassmann in view of Weiping discloses the prosthetic implant according to claim 6, but does not disclose a prosthetic implant wherein each duct is at least partially, preferably completely, incorporated in the structure of the lightening portions. However, Weiping teaches a prosthetic implant wherein each duct is at least partially, preferably completely, incorporated in the structure of the lightening portions (See Fig. 1 above which depicts passages 21 incorporated in the lightening portions).
Grassmann and Weiping are both considered to be analogous to the claimed invention because they both disclose a prosthetic implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ducts of the prosthetic implant of Grassmann with the teachings of Weiping for the purpose of facilitating storage and delivery of the synovial fluid of the joint (Paragraph 0036).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grassmann in view of Weiping, and further in view of Incavo et al. (WO 2019/171138 A1), hereinafter Incavo. 

Regarding claim 7, Grassmann in view of Weiping discloses the prosthetic implant according to claim 6 above, but does not disclose a prosthetic implant wherein said internal hemispherical shell comprises one or more ribs extending from the containment wall to the external hemispherical shell so that they divide said at least one lightening portion into two or more sectors, each sector being associated with at least one outlet section. However, Incavo teaches a prosthetic implant wherein said internal hemispherical shell comprises one or more ribs extending from the containment wall to the external hemispherical shell (Page 5 lines 19-21 – elongated projections 4 can extend inwardly from the acetabular space device 1 (external hemispherical shell). The height of the elongated projections is not specified which means that the elongated projections could extend from the acetabular space device to the containment wall of the prosthetic implant of Grassmann in view of Weiping) so that they divide said at least one lightening portion into two or more sectors (Fig. 3 depicts that the ribs can extend across the diameter which means the acetabular space device 1 would be divided into two or more sections). While Incavo is silent on outlet sections, one of ordinary skill in the art would understand that the ribs could be arranged as needed on the prosthetic implant of Grassmann in view of Weiping. This means that the ribs could be placed in a way that each section is associated with at least one outlet section.
	Grassmann and Incavo are both considered to be analogous to the claimed invention because they both disclose a prosthetic implant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prosthetic implant of Grassmann with the teachings of Incavo for the purpose of uniformly guiding the distribution of the bone cement (or any other type of fluid) along the surface (Page 16 lines 11-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nebosky et al. (US Pub No. 2018/0021554 A1) teaches an implant that has reservoirs that can be filled with therapeutic fluid before, during, or after the operation and will slowly release the therapeutic fluid after it has been installed.
 Fang et al. (US Pub No. 2014/0309746 A1) teaches a medical implant that contains a porous substrate and a portion of a polymeric material which contain biologically active agents which are released after implementation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenn Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774